Opinion issued July 23, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00404-CR
                            ———————————
                   JOHN CLIFTON WILBANKS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Case No. 1576594


                          MEMORANDUM OPINION

      Appellant, John Clifton Wilbanks, was indicted on the second-degree felony

offense of indecency with a child by contact.1 Pursuant to a plea bargain agreement

with the State, appellant pleaded guilty to the reduced third-degree felony offense of

1
      TEX. PENAL CODE §§ 21.11(a)(1), (d).
indecency with a child by exposure,2 with an agreed punishment recommendation of

two years’ incarceration. The trial court accepted the plea agreement, found

appellant guilty, and assessed his punishment at two years’ incarceration. The trial

court certified that this case is a plea-bargain case and appellant has no right of

appeal. Appellant, acting pro se, filed a notice of appeal. We dismiss the appeal for

want of jurisdiction.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. See TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed

if a certification showing that the defendant has the right of appeal has not been made

part of the record. See TEX. R. APP. P. 25.2(d). Dears v. State, 154 S.W.3d 610, 613

(Tex. Crim. App. 2005).

       The trial court’s certification is included in the record on appeal. The trial

court’s certification states that this is a plea-bargain case and that appellant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154 S.W.3d at 615. The

record supports the trial court’s certification. See Dears, 154 S.W.3d at 615. Because

appellant has no right of appeal, we must dismiss this appeal. See Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of appeals, while having

jurisdiction to ascertain whether an appellant who plea-bargained is permitted to


2
       Id. §§ 21.11(a)(2), (d).
                                            2
appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal without further action,

regardless of the basis for the appeal.”).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3